Claims 1-20 have been amended.
Claims 1-20 have been allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, and 11 the following underlined claim limitation is not disclosed by any prior art: “… select, based at least on a result of the measurement, one or more resources for performing an uplink non- orthogonal multiple access transmission, wherein the one or more resources are selected from the first set of resources or the second set of resources, wherein, if the one or more resources are selected from the first set of resources, the selection is further based on the at least one of the first overloading factor value or the first multiple access signature size, and wherein, if the one or more resources are selected from the second set of resources, the selection is further based on the at least one of the second overloading factor value or the second multiple access signature size ...”

Closest prior art
Lei (US 20190229863A1) discloses non-orthogonal (NOMA) communications, and at paragraph 69-76, a UCI and its associated data may be multiplexed in the frequency domain regardless of whether they are in the same subchannel (e.g., as shown in FIG. 6) or not in the same subchannel (e.g., as shown in FIG. 7). Assume four consecutive PRBs in a frequency domain may be aggregated as one resource unit for data 
Lei discloses NOMA communications using a multiplexed UCI using PRBs for data multiplexing of multiple UEs and an overloading factor (first overloading factor). However, Lei does not disclose selecting the secondo resource with another/second overloading factor. Hence Lei does not disclose: “… select, based at least on a result of the measurement, one or more resources for performing an uplink non- orthogonal multiple access transmission, wherein the one or more resources are selected from the first set of resources or the second set of resources, wherein, if the one or more resources are selected from the first set of resources, the selection is further based on the at least one of the first overloading factor value or the first multiple access signature size, and wherein, if the one or more resources are selected from the second set of resources, the selection is further based on the at least one of the second overloading factor value or the second multiple access signature size ...”

Ma (US20180139774A1) discloses grant free uplink transmission. FIG. 3B illustrates three tables, each showing an example mapping between User Equipment (UE) and multiple access (MA) signatures or physical resources; para 79-80, FIG. 3B illustrates 302, each reference signal sequence also indicates to the base station 170a, whether the grant-free uplink transmission is an initial transmission, a first retransmission, or a second retransmission. 
In Ma, the access signatures are mapped to reference signals using a 3-tuple format, however Ma does not distinguish between users using an access signature size, hence Ma does not disclose: “… select, based at least on a result of the measurement, one or more resources for performing an uplink non- orthogonal multiple access transmission, wherein the one or more resources are selected from the first set of resources or the second set of resources, wherein, if the one or more resources are selected from the first set of resources, the selection is further based on the at least one of the first overloading factor value or the first multiple access signature size, and wherein, if the one or more resources are selected from the second set of resources, the selection is further based on the at least one of the second overloading factor value or the second multiple access signature size ...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPA BELUR/Primary Examiner, Art Unit 2472